Citation Nr: 0504176	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  The veteran died in November 2000.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

This case was previously before the Board in March 2004 when 
it was referred to the Veterans Health Administration for a 
medical expert opinion.  An opinion was obtained in April 
2004 and a copy of this opinion was sent to the appellant and 
her representative.  In correspondence dated in October 2004 
the appellant waived the right to have this case remanded 
back to the RO for review of the new medical opinion.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in November 2000, and the death 
certificate lists the cause of death as "sepsis" with an 
antecedent cause of "pneumonia, commonly acquired" and an 
underlying cause of death as "metallic fragments, right 
leg"; at the time of death, service connection was in effect 
for shrapnel wounds to the left thigh, left hand, right leg, 
right supraclavicular region and right side of face with a 
combined disability rating of 70 percent.



3.  Pneumonia was not present in service and is not shown to 
be etiologically related to service.

4.  A preponderance of the evidence of record is against a 
finding that the veteran's service-connected disability 
caused or contributed to the cause of his death.

5.  A preponderance of the evidence of record is against a 
finding that there is a nexus between the cause of the 
veteran's death and any disease or injury incurred or 
aggravated during his active military service.

6.  There is no competent medical evidence of record that the 
veteran's service-connected shrapnel wounds to the left 
thigh, left hand, right leg, right supraclavicular region and 
right side of face played a material role in producing or 
hastening death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in May 2001, the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim for service connection 
for the cause of her husband's death, but that she must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The July 2002 statement of the case (SOC) notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for service connection.  The SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of her and VA's 
respective obligations to obtain different types of evidence.  
The SOC also advised the appellant of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  

The claims folder contains all private medical records as 
identified and authorized by the appellant, service medical 
records and personnel records.  The Board obtained a VHA 
opinion regarding the cause of the veteran's death in April 
2004.  The appellant has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in November 2000.  The death 
certificate listed the cause of death as "sepsis" with an 
antecedent cause of "pneumonia, commonly acquired" and an 
underlying cause of "metallic fragments, right leg."  At 
the time of his death, the veteran was service connected for 
shrapnel wounds to the left thigh, left hand, right leg, 
right supraclavicular region and right side of face with a 
combined disability rating of 70 percent.  The appellant 
argues that the metallic fragments in the veteran's right leg 
directly caused his death.

In support of the appellant's argument she submitted records 
Sacred Heart Hospital dated from April 1998 through January 
1999 and also a private medical report from Dr. Cabato dated 
in August 2000.  The Sacred Heart medical reports show 
complaints of and treatment for hearing loss and a fever.  
The report from Dr. Cabato shows a history of several 
shrapnel wounds and a diagnosis of "stomatitis, right side 
of oral cavity.  R/O neuralgia secondary to shrapnel wound, 
right side of the face." 

As was stated earlier, in March 2004 the Board referred this 
case to VHA for a medical expert opinion.  This opinion was 
dated in April 2004 and signed by a VA physician.  In making 
this opinion, the VA physician reviewed all of the veteran's 
available service medical records and the private medical 
records submitted by the appellant.  After reviewing all of 
the veteran's available service medical records, the VA 
physician found that the veteran's death was attributed to 
community-acquired pneumonia which is a "very common cause 
of morbidity and mortality amongst the elderly."   The VA 
physician noted that this disease is almost always the result 
of aspiration of oral secretions containing bacterial 
overgrowth.  The VA physician concluded that because this had 
never before occurred during the 50 plus years since the 
veteran's in-service shrapnel injuries, it was very unlikely 
that a relationship between the veteran's shrapnel injuries 
and his pneumonia existed.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  The private medical records submitted by the 
appellant do not show a connection shown between the 
veteran's death and his military service.  The only mention 
implicating service-connected disability to the cause of the 
veteran's death is the death certificate.  However, no 
reasons for such a relationship are cited.  Service medical 
records are also negative for any diagnosis or treatment of 
pneumonia during service.  Moreover, there is no evidence of 
continual symptoms of an aspiration of oral secretions 
containing bacterial overgrowth in the record after the 
veteran's 1945 discharge.  The findings on the death 
certificate are outweighed by the VHA opinion which found 
that it was very unlikely that the service-connected 
disability was implicated in the veteran's death.  The VHA 
opinion specifically indicated that the veteran was in 
relatively good health and had few active medical problems 
prior to his death.  There was no suggestion of debilitation 
caused by service-connected disability or anything else.  

The allegations of over 50 years of symptoms are not 
documented.  While the appellant alleges that her husband's 
death is related to service she is not competent to offer an 
opinion as to the etiology of his death.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at  494.  Therefore, the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.
 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


